        Case
         Case2:19-cv-00893-MJH
              2:19-cv-00893-MJH Document
                                 Document10-2 Filed08/08/19
                                          20 Filed  07/24/19 Page
                                                              Page11ofof11



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PYROTECHNICS MANAGEMENT, INC.,               )
                                             )
                        Plaintiff,           )    Civil Action No. 2:19-cv-00893-JFC
                                             )
          v.                                 )
                                             )    JURY TRIAL DEMANDED
XFX PYROTECHNICS LLC and fireTEK,            )
                                             )
                        Defendants.          )

                                     PROPOSED ORDER

       AND NOW, this ____          August
                     8th day of _______________, 2019, after consideration of Plaintiff

Pyrotechnics Management, Inc.’s Motion for Alternative Service, it is hereby ORDERED that

the Motion is GRANTED. Plaintiff may serve Defendant fireTEK via international mail.



                                                        ___________________________
                                                        Joy Flowers Conti
                                                        Senior United States District Judge
